Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on August 10, 2022. Claims 1-20 were pending in the Application. Claims 1, 3-10, 12-13, 15, and 17 are amended. No new claims have been added. No claims have been canceled. Claims 1, 13, and 17 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 13, and 17. Thus claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of 35 U.S.C. § 101, Applicant respectfully disagrees and asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101. Applicant is of the opinion that claim 1 is statutory for the following reasons:
The present claims provide for improvements to the technical field of dynamically and securely integrating message-specific actions into an email interface, and are indicative of integration into a practical application. 
Examiner disagrees as the improvements being argued do not improve the functioning of a computer, or are an improvement to any other technology or technical field, but potentially improve a managing interaction between people process in regards to integrating message-specific actions into an email interface. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited managing interaction between people concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1))
The claims are similar to the claims found patent eligible in Core Wireless Licensing, which were found not to be directed to an abstract idea because those claims were directed to an improved user interface for computing devices. The claims are directed to a particular manner of summarizing and presenting information (e.g., an interface summarizing an email interface and a payment interface of an external service) in electronic devices, and recite a specific improvement over prior systems resulting in an improved user interface. 
Examiner disagrees as the improvements being argued do not improve the functioning of a computer, or are an improvement to any other technology or technical field, or are an improvement to an interface, but potentially improve a managing interaction between people process in regards to integrating message-specific actions into an email interface. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited managing interaction between people concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1))
Generic computers do not perform the operations as recited in the claims (see claims for entire ordered combination). Many additional elements are recited, in a non-conventional arrangement. Thus, the ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. 
Examiner disagrees as the additional elements of “an email system”, “a first client device”, “a second client device”, “a first server”; “ a second server”, “an email interface”, “an action interface”, “a communication interface”, “a memory”, “a processor”, “a communication system”, and “a non-transitory machine readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant submits that the references cited fail to teach and/or suggest at least these features for claims 1, 13, and 17:
“Performing, by the email system, a verification process, via communication of 
a first server of the email system with a second server associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email;”
Examiner has considered this argument and is not persuaded. Examiner notes Applicant PG Pub US 20200193422 A1, [0057], recites “… responsive to receiving the request to access the first email account from the first client device, a first verification process corresponding to the first email action may be performed to verify that the first user associated with the first email account is authorized to perform the first entity action. The first verification process may be performed using a first server associated with the first entity and/or a second server associated with the communication system. In some examples, the first verification process may comprise the first server and the second server exchanging tokens and/or performing an authentication exchange (e.g., an authentication handshake).”
Examiner notes that under the BRI, “the first verification process … to verify that the first user associated with first email account is authorized to perform the first entity action …” is being interpreted as “verifying the recipient of the email message is the correct recipient to the sender of the email message using one or more servers,” such as in Smith, (US 2018091455 A1), [0020], that recites “The server 120 communicates with a recipient verification system 150 to provide verification functionality for the email message 130. The recipient verification system 150 performs an analysis of the email message 130 to determine whether the recipient is accurately identified in the email message 130. The recipient verification system 150 is configured to interrogate a data source 160 for information relating to the recipient,” and [0024] that recites “FIG. 2 is an example environment 200 in which recipient verification may be implemented. As illustrated, a sender computing device 110 is running a sender email client 115, which communicates with a server 120 to send an email message 130 to be received by a recipient computing device 140 via a recipient email client 145. Further, the sender email client 115 on the sender computing device 110 communicates with a recipient verification system 150 to provide verification functionality for the email message 130.” Thus, Applicant’s argument is not persuasive and the rejection under 35 U.S.C. § 103 is maintained.
“responsive to performing, by the email system, the verification process and 
verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email:”
Examiner has considered this argument and is not persuaded. Examiner notes Applicant PG Pub US 20200193422 A1, [0059], recites “… the second verification message may correspond to a verification response associated with the first verification message (e.g., a response to the first verification message). For example, the second verification message may be indicative of the first email account and/or the first user being authorized to perform the first entity action. Alternatively, and/or additionally, the second verification message may be indicative of the first email account and/or the first user not being authorized to perform the first entity action.”
Examiner notes that under the BRI, “verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email…” is being interpreted as “verifying the recipient of the email message as authorized to perform the entity action, which is sending a draft message as the email message after correctly being verified,” such as in Smith, (US 2018091455 A1), [0029], that recites “FIG. 4A illustrates aspects of recipient verification including an example notification 401 within the email client … According to one aspect, the example notification 401 that the email address and salutation have been verified. For example, with reference to the draft email 310 message in FIG. 3, FIG. 4A illustrates an alert to inform the sender that "Pandy" is a verified salutation for "A.Smith@example.com." Additionally, the illustrated notification 401 includes a functionality control 420 to confirm the request to send the draft email message 310 as the email message 130. According to another aspect, the email client automatically sends the draft email message 310 without a notification when the email address and salutation are verified.” Thus, Applicant’s argument is not persuasive and the rejection under 35 U.S.C. § 103 is maintained.
“Providing, by the email system, for display, via an email interface associated 
with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email.”
Examiner has considered this argument and is not persuaded. Examiner notes Applicant PG Pub US 20200193422 A1, [0077], recites “At 406, a request to perform the first entity action may be received via the first email interface from the first client device. For example, the request to perform the first entity action may be received via a selection of the first selectable input (e.g., displayed in association with the first list item corresponding to the first email). For example, the request to perform the first entity action may be received responsive to the selection of the first selectable input.”
Examiner notes that under the BRI, “first entity action” is being interpreted as “any action associated with the entity, such as a waste management entity,” with the “entity action” being “generating transaction information (e.g., cost, payment schedule, services provided, etc.) associated with the first selectable waste option”, as in Collins (US 20180268379 A1), [0087], that recites “… responsive to receiving the selection of the sixth selectable input (e.g., corresponding to the transaction request), an electronic transaction message comprising transaction information ( e.g., cost, payment schedule, services provided, etc.) associated with the first selectable waste option may be generated. Alternatively, and/or additionally, the electronic transaction message may be (e.g., automatically) generated (e.g., by the second device, by the waste exchange platform, by one or more servers connected to the second device via a network, etc.) based upon the electronic waste transfer message. The electronic transaction message may be transmitted over a network communication to the first device. Accordingly, a transaction may be facilitated between the first user and the second user.” Thus, Applicant’s argument is not persuasive and the rejection under 35 U.S.C. § 103 is maintained. 
Therefore, the amended claim 1, and amended claims 13 and 17, do not overcome the current rejection under 35 U.S.C. § 103, and thus, stand rejected under 35 U.S.C. § 103. Claims 2-12, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 14-16, which depend on claim 13, stand rejected under 35 U.S.C. § 103; and claims 18-20, which depend on claim 17, stand rejected under 35 U.S.C. § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to “a method”; claims 13-16 are directed to “an email system”; and claims 17-20 are directed to “a non-transitory machine readable medium” having stored thereon processor-executable instructions. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “performing actions using email” which is grouped under “Certain Methods of Organizing Human Activity of managing interactions between people” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “identifying, …, a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity; receiving, …, a request to access the first email account that received the first email from a …; performing, …, a verification process, via communication … associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email; responsive to performing, …, the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email: providing, …, for display, … associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email; receiving, …, a request to perform the entity action via a selection of the selectable input; responsive to receiving the request to perform the entity action, providing, …, for display …, …, corresponding to performing the entity action; and receiving, by the email system, one or more inputs associated with the entity action via...” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an email system”, “a first client device”, “a second client device”, “a first server”; “ a second server”, “an email interface”, “an action interface”, “a communication interface”, “a memory”, “a processor”, “a communication system”, and “a non-transitory machine readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing actions using email” using computer technology (e.g., “a processor”, “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-12, which depend from claim 1, similarly dependent claims 14-16, which depend from claim 13, and dependent claims 18-20, which depend from claim 17, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “performing actions using email” of the independent claims. The dependent claims do recite additional elements of “a third server” and “a fourth server” when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-12, 14-16, and 18-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “performing actions using email.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.













Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins, and if further view of Smith (U. S. Patent Application Publication No. 20180091455 A1), herein referred to as Smith.
Regarding claims 1, 13, and 17, Kumar discloses a method, comprising: identifying, by an email system (FIG. 6, item 610, and [0043]), a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity ([0018]-[0019]);
receiving, by the email system (FIG. 6, item 610, and [0043]), a request to access the first email account that received the first email from a first client device ([0035]); …
With respect to claim 13, Kumar discloses an email system comprising: a processor (FIG. 6, item 616, and [0043]); and memory (FIG. 6, item 618, and [0043]-[0044]) comprising processor-executable instructions (FIG. 5, item 512, and [0037] and [0044]) that, when executed by the processor (FIG. 6, item 616, and [0043]), causes the processor (FIG. 6, item 616, and [0043]) to perform operations, the operations comprising: …
With respect to claim 17, Kumar discloses a non-transitory machine readable medium (FIG. 5, item 516, and [0037] and [0044]) having stored thereon processor-executable instructions (FIG. 5, item 512, and [0037] and [0044]) that, when executed by a processor (FIG. 6, item 616, and [0043]) of a communication system, cause the processor (FIG. 6, item 616, and [0043]) of the communication system to perform operations, the operations comprising: …
Kumar does not specifically disclose, however, Collins discloses providing, by the emails system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), for display, via an email interface associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 4A, item 412, and [0067] and [0087]);
receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), a request to perform the entity action via a selection of the selectable input (FIG. 4A, item 420, and [0083]-[0087]);
responsive to receiving the request to perform the entity action, providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), for display an action interface, within the email interface, corresponding to performing the entity action ([0067] and [0071]); and
receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), one or more inputs associated with the entity action via the action interface ([0071]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Kumar and Collins do not specifically disclose, however, Smith discloses performing, by the email system (FIG. 1, item 100, and [0019]-[0020]), a verification process, via communication of a first server of the email system with a second server associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 2, item 200, and [0024]);
responsive to performing, by the email system (FIG. 1, item 100, and [0019]-[0020]), the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 4A, item 410, and [0029]):
Smith discloses recipient verification. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to increase the efficiency of a computing system practicing recipient verification by improving the accuracy of content within a message prior to communicating the message, thereby conserving computation resources and reducing network bandwidth that are typically experienced in addressing the inaccuracies. Recipient verification also increases the efficiency of a computing system by reducing the amount of user input required to generate messages, thereby conserving computation resources in handling user input.
Regarding claims 2, 14, and 18, Kumar, Collins, and Smith disclose the limitations of claims 1, 13, and 17. Kumar further discloses the method of claim 1, comprising: receiving, by the email system (FIG. 6, item 610, and [0043]), a request to open the first email from the first client device ([0019]).
Regarding claims 3, 15, and 20, Kumar, Collins, and Smith disclose the limitations of claims 1, 13, and 17. Kumar further discloses the method of claim 1, wherein the providing, by the email system (FIG. 6, item 610, and [0043]), for display the selectable input is performed by providing, by the email system, for display the selectable input in association with a first list item, corresponding to the first email, of a list of emails corresponding to a plurality of emails received by the first email account (FIG. 2B, items 230, 206, 214, 202, and [0025]-[0026]).
Regarding claim 4, Kumar, Collins, and Smith disclose the limitations of claims 1 and 2. Kumar and Smith do not specifically disclose, however, Collins discloses the method of claim 2, wherein the providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), for display the selectable input is performed responsive to receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the request to open the first email from the first client device ([0083]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Regarding claims 5 and 19, Kumar, Collins, and Smith disclose the limitations of claims 1 and 17. Kumar and Smith do not specifically disclose, however, Collins discloses the method of claim 1, wherein the providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), for display the selectable input is performed responsive to performing, by the email system, the verification process ([0100]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Regarding claim 6, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5. Kumar further discloses the method of claim 5, wherein the providing, by the email system (FIG. 6, item 610, and [0043]), for display the selectable input is performed by providing, by the email system (FIG. 6, item 610, and [0043]), for display the selectable input on a first location of the first email ([0021]).
Regarding claim 7, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-6. Kumar further discloses the method of claim 6, comprising: receiving, by the email system (FIG. 6, item 610, and [0043]), a message, comprising information associated with the entity action, from the second server ([0020]); and
generating, by the email system (FIG. 6, item 610, and [0043]), an action message based on the information associated with the entity action ([0020]).
Regarding claim 8, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar further discloses the method of claim 7, comprising: providing, by the email system (FIG. 6, item 610, and [0043]), for display the action message in association with the selectable input ([0020]).
Regarding claim 9, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar further discloses the method of claim 7, comprising: providing, by the email system (FIG. 6, item 610, and [0043]), for display the action message within the action interface ([0021]).
Regarding claim 16, Kumar, Collins, and Smith disclose the limitations of claims 13 and 14. Kumar and Smith do not specifically disclose, however, Collins discloses the email system of claim 14, wherein the performing the entity action comprises: generating a set of entity action information based upon at least one of the message or the first email (FIG. 4A, item 418, and [0083]); and
transmitting the set of entity action information to the second server associated with the first entity (FIG. 4A, item 420, and [0083]; FIG. 5D-5E, item 546, and [0138]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins, in view of Smith (U. S. Patent Application Publication No. 20180091455 A1), herein referred to as Smith, and in further view of Hosier, Jr. (U. S. Patent Application Publication No. 20140282016 A1), herein referred to as Hosier.
Regarding claim 10, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 7, wherein: the entity action is associated with transmitting, utilizing the email system (FIG. 1, and [0125]), a payment to an account associated with the first entity ([0145]); and
the action message is indicative of a payment amount associated with the payment (FIG. 9C and [0236]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”
Regarding claim 11, Kumar, Collins, and Smith disclose the limitations of claims 1, 5-7, and 10. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 10, comprising: analyzing, by the email system (FIG. 1, and [0125]), the one or more inputs to determine user payment information associated with the entity action ([0213]);
generating, by the email system (FIG. 1, and [0125]) and based upon the user payment information and the payment amount, a set of payment information ([0240]); and
transmitting, by the email system (FIG. 1, and [0125]), the set of payment information to at least one of a third server associated with an electronic payment system or a fourth server associated with the first entity ([0356]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”
Regarding claim 12, Kumar, Collins, and Smith disclose the limitations of claim 1. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 1, comprising: determining that the entity action is completed ([0266]; FIG. 15A and [0283]; and [0290]); and 
responsive to determining that the entity action is completed, providing, by the email system (FIG. 1, and [0125]), for display a confirmation message, corresponding to the entity action being completed, utilizing the email interface ([0145] and [0243]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”

Conclusion







































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killoran, Jr. et al (U. S. Patent Application Publication No. 20170017939 A1) – Myriad of Payment Methods with Alternative Payment Controls
Killoran, Jr. recites a system and method for providing an email as a command is disclosed. The system and method include formatting an action in an e-commerce system based on an assigned address, wherein communication with the assigned address initiates the action, and authenticating a message addressed to the assigned address, wherein for a positively authenticated message the action is performed. The system and method may also include receiving the message sent to the assigned address. For negatively authenticated messages, the system and method include providing a sender of the message a sign-up to enable positive authentication. The system and method may include requesting details of the action based on the message. The system and method may include sending an invoice for the action to the address that sent the authenticated message and processing a payment based on a response to the sent invoice. Killoran, Jr. was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.R.C./Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692